UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-03916 Name of Registrant: Vanguard Specialized Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: January 31 Date of reporting period: October 31, 2013 Item 1: Schedule of Investments Vanguard Energy Fund Schedule of Investments As of October 31, 2013 Market Value Shares ($000) Common Stocks (96.3%) 1 United States (58.6%) Energy Equipment & Services (11.0%) Schlumberger Ltd. 5,347,919 501,207 Baker Hughes Inc. 5,271,370 306,214 Halliburton Co. 3,866,872 205,060 Ensco plc Class A 2,895,924 166,950 National Oilwell Varco Inc. 1,239,996 100,663 SEACOR Holdings Inc. 875,753 85,649 Transocean Ltd. 85,900 4,043 Nabors Industries Ltd. 155,300 2,715 Patterson-UTI Energy Inc. 101,600 2,465 * Weatherford International Ltd. 44,800 736 Noble Corp. 5,100 192 Oil, Gas & Consumable Fuels (47.6%) Exxon Mobil Corp. 11,123,144 996,856 Chevron Corp. 5,172,440 620,486 Pioneer Natural Resources Co. 1,972,595 403,948 EOG Resources Inc. 1,856,741 331,243 Cabot Oil & Gas Corp. 8,652,714 305,614 CONSOL Energy Inc. 7,824,885 285,608 Occidental Petroleum Corp. 2,856,873 274,488 Anadarko Petroleum Corp. 2,723,080 259,482 EQT Corp. 2,775,770 237,634 Noble Energy Inc. 3,026,078 226,744 Range Resources Corp. 2,920,821 221,135 * Southwestern Energy Co. 4,911,885 182,820 * Denbury Resources Inc. 8,684,504 164,919 Phillips 66 2,402,984 154,824 Valero Energy Corp. 3,714,584 152,930 ConocoPhillips 2,053,909 150,552 Marathon Petroleum Corp. 1,995,950 143,030 Devon Energy Corp. 2,182,625 137,986 * Cobalt International Energy Inc. 3,996,472 92,758 Apache Corp. 983,050 87,295 Hess Corp. 941,839 76,477 Chesapeake Energy Corp. 2,735,132 76,474 * Whiting Petroleum Corp. 1,085,355 72,599 Marathon Oil Corp. 1,969,846 69,457 * Newfield Exploration Co. 2,106,708 64,149 Energen Corp. 718,861 56,301 Murphy Oil Corp. 791,400 47,737 * Antero Resources Corp. 653,815 36,934 HollyFrontier Corp. 71,600 3,298 * Ultra Petroleum Corp. 117,200 2,152 Williams Cos. Inc. 27,900 996 Kinder Morgan Inc. 26,873 949 Cimarex Energy Co. 2,900 306 Semiconductors & Semiconductor Equipment (0.0%) * First Solar Inc. 52,750 2,652 Specialty Retail (0.0%) * Murphy USA Inc. 14,818 601 Total United States International (37.7%) Australia (0.3%) Oil Search Ltd. 3,907,545 31,415 Woodside Petroleum Ltd. 131,713 4,829 Caltex Australia Ltd. 131,971 2,306 Austria (0.0%) OMV AG 59,944 2,859 Brazil (1.5%) Petroleo Brasileiro SA ADR 10,718,775 186,828 Petroleo Brasileiro SA Prior Pfd. 385,244 3,493 Petroleo Brasileiro SA 249,132 2,166 Petroleo Brasileiro SA ADR Type A 11,350 206 Canada (9.0%) Suncor Energy Inc. XNYS 7,576,682 275,412 Canadian Natural Resources Ltd. XNYS 5,263,443 167,114 Cenovus Energy Inc. XNYS 5,084,180 151,102 Enbridge Inc. XTSE 3,377,000 146,528 Encana Corp. 6,938,890 124,345 * Tourmaline Oil Corp. 2,090,870 81,076 Canadian Oil Sands Ltd. XTSE 3,462,710 67,551 Cameco Corp. 2,573,670 48,900 Pacific Rubiales Energy Corp. 1,949,295 40,326 Suncor Energy Inc. XTSE 132,034 4,798 Canadian Oil Sands Ltd. OOTC 161,400 3,146 Husky Energy Inc. 106,300 3,022 Canadian Natural Resources Ltd. XTSE 84,078 2,668 Enbridge Inc. XNYS 52,350 2,269 TransCanada Corp. 41,996 1,893 Cenovus Energy Inc. XTSE 26,539 789 China (2.0%) ^ PetroChina Co. Ltd. ADR 1,493,395 169,157 Kunlun Energy Co. Ltd. 37,747,555 61,750 China Petroleum & Chemical Corp. 5,749,600 4,654 China Oilfield Services Ltd. 996,000 2,784 China Longyuan Power Group Corp. 2,172,000 2,499 CNOOC Ltd. 1,054,717 2,145 PetroChina Co. Ltd. 900,000 1,025 * GCL-Poly Energy Holdings Ltd. 1,859,000 570 Finland (0.0%) Neste Oil Oyj 111,276 2,206 France (3.7%) ^ Total SA ADR 6,428,920 393,322 Technip SA 522,614 54,738 Total SA 285,417 17,511 Greece (0.0%) Hellenic Petroleum SA 49,160 639 Hungary (0.0%) MOL Hungarian Oil & Gas plc 32,996 2,256 India (0.7%) Reliance Industries Ltd. 5,662,332 84,250 Cairn India Ltd. 449,366 2,313 Bharat Petroleum Corp. Ltd. 47,356 277 Israel (0.0%) * Paz Oil Co. Ltd. 4,138 642 * Oil Refineries Ltd. 648,113 210 Italy (2.3%) Eni SPA ADR 5,652,505 287,147 Eni SPA 221,881 5,633 Japan (1.5%) Inpex Corp. 10,910,400 126,037 JX Holdings Inc. 11,293,370 55,842 Showa Shell Sekiyu KK 216,900 2,332 Idemitsu Kosan Co. Ltd. 26,500 2,218 * Cosmo Oil Co. Ltd. 1,191,000 2,097 Japan Petroleum Exploration Co. 50,900 2,072 TonenGeneral Sekiyu KK 173,000 1,607 Netherlands (0.0%) * SBM Offshore NV 116,373 2,436 Norway (0.8%) Statoil ASA ADR 4,090,890 96,668 Statoil ASA 29,343 694 Seadrill Ltd. 4,175 193 Other (0.7%) ^,2 Vanguard Energy ETF 663,000 82,676 Poland (0.1%) Polski Koncern Naftowy Orlen SA 190,891 2,693 Polskie Gornictwo Naftowe i Gazownictwo SA 1,308,623 2,407 * Grupa Lotos SA 147,504 1,799 Portugal (0.8%) Galp Energia SGPS SA 6,181,822 104,680 Russia (2.0%) Gazprom OAO ADR 12,701,343 118,725 Rosneft OAO GDR 14,103,951 111,277 Lukoil OAO ADR 95,224 6,236 Tatneft OAO ADR 80,365 3,301 AK Transneft OAO Prior Pfd. 1,010 2,574 TMK OAO GDR 128,997 1,666 Gazprom OAO 124,674 585 South Africa (0.1%) Sasol Ltd. 110,232 5,633 South Korea (0.0%) SK Holdings Co. Ltd. 15,004 2,719 Spain (0.8%) Repsol SA 3,772,732 101,151 Thailand (0.1%) PTT PCL (Foreign) 286,400 2,916 * PTT Global Chemical PCL 1,061,200 2,676 United Kingdom (11.3%) Royal Dutch Shell plc ADR 7,946,585 529,719 BP plc ADR 8,889,185 413,347 BG Group plc 9,985,177 203,696 Royal Dutch Shell plc Class B 4,428,942 153,331 * Ophir Energy plc 13,649,538 72,601 BP plc 2,611,422 20,272 Royal Dutch Shell plc Class A 331,089 11,027 Royal Dutch Shell plc Class A (Amsterdam Shares) 165,342 5,508 * Genel Energy plc 140,007 2,134 * Essar Energy plc 181,970 347 * Cairn Energy plc 1 — Total International Total Common Stocks (Cost $7,049,650) Market Value Coupon Shares ($000) Temporary Cash Investments (4.0%) 1 Money Market Fund (1.3%) 3,4 Vanguard Market Liquidity Fund 0.120% 163,342,913 163,343 Face Maturity Amount Date ($000) Repurchase Agreement (2.6%) RBS Securities, Inc. (Dated 10/31/13, Repurchase Value $326,801,000, collateralized by U.S Treasury Notes/Bonds 0.750%-4.250%, 8/15/15-3/31/18, with a value of $333,337,000) 0.090% 11/1/13 326,800 326,800 U.S. Government and Agency Obligations (0.1%) 5,6 Fannie Mae Discount Notes 0.100% 11/13/13 500 500 5 Fannie Mae Discount Notes 0.050% 1/22/14 2,400 2,399 6,7 Federal Home Loan Bank Discount Notes 0.050% 1/10/14 2,500 2,499 6,7 Federal Home Loan Bank Discount Notes 0.070% 3/12/14 2,900 2,899 5,6 Freddie Mac Discount Notes 0.073% 11/12/13 3,000 3,000 Total Temporary Cash Investments (Cost $501,441) Total Investments (100.3%) (Cost $7,551,091) Other Assets and Liabilities-Net (-0.3%) 4 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $32,747,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.4% and 2.9%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $33,718,000 of collateral received for securities on loan. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 6 Securities with a value of $7,398,000 have been segregated as initial margin for open futures contracts. 7 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). Energy Fund C. Repurchase Agreements: The fund may enter into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
